Citation Nr: 1720236	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  12-29 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a disability manifested by chronic fatigue and/or dizziness, to include chronic fatigue syndrome and a disability due to an undiagnosed illness.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Cheng, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1985 to August 1989, and from January 1991 to May 1991 in the Southwest Asia Theater of Operations of the Persian Gulf War.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  The matter was previously remanded in a January 2015 Board decision for further development.  The requested developments were completed, and the case has been returned to the Board for further appellate action. 


FINDINGS OF FACT

1.  The Veteran's fatigue and dizziness are not a chronic disability; his complaints of fatigue and dizziness are symptoms attributable to his service-connected PTSD.

2.  The Veteran does not have chronic fatigue syndrome (CFS) or an undiagnosed illness or a medically unexplained chronic multi-symptom illness manifested by fatigue and/or dizziness.


CONCLUSION OF LAW

A disability manifested by fatigue and dizziness was not incurred in or aggravated by active duty, nor may its incurrence or aggravation during such service be presumed.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b) (2016).  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The VCAA notice requirements apply to all five elements of a service connection claim.  These are (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran has not disputed the contents of the VCAA notice.  The Board also finds that the October 2010, December 2010, and February 2011 notice letters comply with the requirements of 38 U.S.C.A. § 5103(a), and afforded the Veteran a meaningful opportunity to participate in the development of his service-connection claim.  Accordingly, the Board is satisfied that the duty-to-notify requirements under 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159(b) for the service connection claim were met.

Regarding the duty to assist, the Board also finds that VA has fulfilled its obligation to assist the Veteran.  All available evidence, to include service treatment records and post-service treatment records has been obtained.  The Veteran was provided a VA examination in May 2015.  The Board finds that the VA examination is adequate for adjudication purposes.  The examination was performed by a medical professional based on a review of claims file, a solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  The VA examiner provided an adequately supported medical opinion as to the claimed disability.  The Board finds that for these reasons, the Veteran has been afforded an adequate examination.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board finds that VA's duty to assist with respect to obtaining a VA examination has been met for the claim.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

In addition to the regulations cited above, because the Veteran served in the Southwest Asia Theater of operations, service connection may also be established under 38 C.F.R. § 3.317.  Under 38 C.F.R. § 3.317, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia Theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than not later than December 31, 2011.  38 C.F.R. § 3.317(a)(1) (2016).

The benefit of the doubt rule provides that the Veteran will prevail in a case where the positive evidence is in a relative balance with the negative evidence.  Therefore, the Veteran prevails in his claim when (1) the weight of the evidence supports the claim or (2) when the evidence is in equipoise.  It is only when the weight of the evidence is against the Veteran's claim that the claim must be denied.  38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Factual Background

In a May 1991 VA treatment record, the Veteran reported that he had been terrified of being killed during active service and had difficulties with sleep prior to his return upon separation. 

In September 2001 and August 2002 private treatment records, the Veteran reported experiencing dizziness when driving and with change of head position.  The providers noted this was possibly related to sinuses or an inner ear condition.

In an October 2003 VA mental health note, the Veteran reported symptoms to include erratic sleep.  Since then, VA treatment records and VA PTSD examinations have noted the Veteran's continued use of sleep medication and the ongoing problems the Veteran had with his sleep, to include as related to the Veteran's PTSD.  See e.g. December 2003 VA treatment record, March 2005 VA treatment record, February 2009 VA PTSD VA examination, October 2009 VA PTSD examination, January 2011 VA PTSD examination, November 2013 VA PTSD examination. 

An August 2004 VA treatment record noted an impression of generalized fatigue and insomnia.  

VA treatment records from 2004 to 2005 and 2011 to 2012 have indicated in prescription lists that the Veteran's psychiatric medications may have a side effect of dizziness.  

In the letter dated May 2005, the Veteran's private provider noted complaints of fatigue, along with dyspnea and other symptoms, and suggested possible lung damage with a relationship to burning oil wells during service in Iraq, but also noted the Veteran's history of smoking.

A February 2009 VA treatment record noted the Veteran's episodic "dizziness" could be more akin to panic attacks and that this occurred only when behind the wheel of a truck in his former employment.  The record noted there were no problems for more than three years after the Veteran quit that employment, but that problems arose again with the recent medical concerns.

At a September 2010 VA treatment record, the Veteran reported that he was chronically fatigued, that he could not stay awake, that he did not have the energy to do anything, that he woke up every two to three hours each night, that he twitched in his sleep, that he experienced chronic recurrent sinus impaction and chronic recurrent dizziness.  The Veteran reported that driving made his symptoms worse.  The record noted an assessment of excessive fatigue, noted the Veteran's personal historical account of chemical exposure during the Gulf War, and noted "insomnia vs. nightmares vs. restless leg syndrome."  

December 2010 and July 2013 VA PTSD examinations indicated the Veteran experienced frequent dizzy spells, anxiety, and panic attacks when driving such as when he was a truck driver in the past.  

In an October 2011 VA treatment record, the Veteran reported experiencing dizziness approximately twice a week with rapid head positions changes, especially when driving and bending.  The record included an impression that the Veteran's dizziness was likely related to sinusitis.  

A February 2012 VA audiology treatment record noted the Veteran's complaints of dizziness for over a year around 1995 when he turned his head and after riding a motorcycle.  The record also noted the Veteran experienced similar dizziness episodes about a year prior to the treatment session.

An August 2012 VA treatment record noted that Prazosin the Veteran was taking for his mental health symptoms lowered his blood pressure and made him dizzy.

In an October 2012 VA treatment record, the Veteran reported that his dizziness symptoms first began after his service in Iraq, and prior to psychiatric medications.  

In an October 2012 VA treatment record, a VA treatment psychiatrist indicated that she could not give an opinion as to whether the Veteran's symptoms were separate from his mental health disability or side-effects from psychiatric medications, to include whether they were related to his chemical exposures in Iraq.  This provider noted that she did not have enough information about the Veteran's history, and the Veteran's heavy alcohol abuse when he returned from Iraq cluttered the picture.

At the February 2013 Board hearing, the Veteran described his symptoms of dizziness as an itchy feeling in the head that came and went that was worse at night.  The Veteran also reported that driving tended to aggravate it and that he would cough and almost passed out at times.  

A November 2013 VA examination noted a diagnosis of allergic rhinitis around 2005.  The examiner noted the Veteran still got dizzy occasionally when he coughed or sneeze a lot.  The examiner opined that the Veteran's dizziness was most likely due to his allergic rhinitis and did not appear to be due to any particular exposure in the Gulf War.  

At a September 2014 VA treatment record, the Veteran reported complaints of sinus congestion with green drainage and productive cough.  The Veteran denied having a headache, dizziness, or nausea and vomiting.  The record noted an assessment of sinusitis.  

In an April 2015 VA chronic fatigue syndrome examination, the examiner found the Veteran did not have a diagnosis of or meet the criteria for a diagnosis of chronic fatigue syndrome.  After review of the Veteran's claims file and interview of the Veteran, the examiner opined that the Veteran's complaints of dizziness and fatigue were most likely symptoms of his already service-connected PTSD and the medication used for treatment.  The examiner noted that the Veteran had been noted to have chronic sleep impairment, which would be expected to result in the symptom of fatigue.  The examiner also noted that dizziness is a common side effect of Trazodone, which is one of the Veteran's medications.  The examiner noted the Veteran had not been diagnosed with chronic fatigue syndrome or vertigo and that during his last episode for sinusitis on September 7, 2014, he denied any symptoms of dizziness. 

Analysis

The Veteran contends that service connection is warranted for chronic fatigue and/or dizziness as it was incurred due to active military service in Southwest Asia.  Personnel treatment records establish that the Veteran served in Southwest Asia from January 1991 to May 1991.  The Veteran therefore has a qualifying period of service under 38 U.S.C.A. § 3.317.  After review of the evidence of record, the Board finds that the Veteran's fatigue and/or dizziness is not a chronic disability, but rather symptoms of his service-connected PTSD.

Neither the Veteran's service treatment records nor post-service treatment records reflect a diagnosis of chronic fatigue syndrome or have confirmed the Veteran's symptoms are due to an undiagnosed illness.  The Board notes that the only medical opinion to address the probability of a medical relationship between the Veteran's symptoms of fatigue and dizziness and active service weighs against the claim.  The April 2015 VA examiner specifically found there was no diagnosis of chronic fatigue syndrome and opined that the Veteran's complaints of fatigue and dizziness are most likely symptoms of his already service-connected PTSD and the medication used for treatment.  The Board highlights the Veteran's report that he had a history of sleep disturbance since prior to his separation from active service that stemmed from his fear of being killed in the Gulf War.  Furthermore, VA PTSD examinations in February 2009, October 2009, January 2011, and November 2013 have also specifically noted sleep impairment as one of the symptoms of the Veteran's PTSD.  

The Board acknowledges the May 2005 letter from the Veteran's private provider who noted complaints of fatigue, along with dyspnea and other symptoms, and suggested possible lung damage with a relationship to burning oil wells during service in Iraq.  However, the private provider did not specifically note that the Veteran's fatigue and other symptoms were more likely than not related to his exposure to oil wells, only that it would be interesting to evaluate the Veteran's lungs due to such exposure.  As such, the May 2005 letter does not add any probative weight in favor of the Veteran's claim.  

The Board has considered the Veteran's statements describing his fatigue and dizziness as an independent chronic disability separate from PTSD, but finds that his lay statements are outweighed by the competent medical evidence of record characterizing the claimed fatigue and dizziness as manifestations of other disabilities.  Although lay statements in some circumstances are sufficient to at least establish a current diagnosis, in this case the Board finds that chronic fatigue syndrome is not a disorder subject to lay opinion as to either diagnosis or causation, given that the Veteran has other confounding sources for his fatigue.  In particular, the Veteran has sleep impairment as a result of his PTSD, which, as the April 2015 VA examiner has explained, results in the symptom of fatigue.  Distinguishing between fatigue due to sleep impairment and an actual chronic fatigue disorder is not, in the Board's opinion, within the realm of lay expertise.  The Board also acknowledges the Veteran's statement that his dizziness began prior to his use of psychiatric medications.  The Board notes that the Veteran is competent to report observable symptomatology, such as the onset and character of his fatigue and dizziness, but he does not possess the requisite medical knowledge to diagnose chronic fatigue syndrome, which VA has determined must meet specific regulatory and medical criteria.  See 38 C.F.R. § 4.88a (2016); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Routen v. Brown, 10 Vet. App. 183, 186 (1997) (A layperson is generally incapable of opining on matters requiring medical knowledge).  Furthermore, the Veteran has not presented or identified any contrary medical opinion that supports a diagnosis of chronic fatigue syndrome.  The Board acknowledges the August 2004 VA treatment record's noted impression of generalized fatigue and September 2010 VA treatment record's noted assessment of excessive fatigue, however, these findings do not equate to a confirmed diagnosis of chronic fatigue syndrome.  Accordingly, the Board finds that the Veteran does not meet the criteria for a diagnosis of chronic fatigue syndrome.

The Veteran has also argued that his fatigue and dizziness are signs or symptoms of an undiagnosed illness due to his service in Southwest Asia.  As noted above, the record establishes that the Veteran's fatigue and dizziness are manifestations of other disabilities, to include PTSD.  Therefore, they may not be characterized as signs or symptoms of an undiagnosed illness or a medically unexplained chronic multi-symptom illness.  38 C.F.R. § 3.317(a)(ii) (2016).

In sum, while the Veteran has made recurring complaints of fatigue and dizziness since separation from active service, the competent evidence establishes that his fatigue and dizziness are manifestations of his service-connected PTSD and the medication used for treatment.  It is not a chronic disability for VA purposes, and absent proof of the existence of the disability being claimed there can be no valid claim.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmitech v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  To the extent that the fatigue and/or dizziness is a disorder that has resulted from his service-connected PTSD, the impairment associated with either may be taken into consideration when assigning the rating for the PTSD.  These symptoms are not independent disabilities, and to grant service connection for it separately would result in impermissible pyramiding (i.e., compensating the same symptomatology more than once).  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim.


ORDER

Entitlement to service connection for a disability manifested by chronic fatigue and/or dizziness, to include chronic fatigue syndrome or as due to an undiagnosed illness, is denied.



____________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


